  Case 2:19-bk-51163-MPP          Doc 191 Filed 08/29/19 Entered 08/29/19 13:21:35                   Desc
                                   Main Document Page 1 of 7




SO ORDERED.
SIGNED this 28th day of August, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




        ________________________________________________________________



                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE EASTERN DISTRICT OF TENNESSEE AT GREENEVILLE

   IN RE:                                                 )
                                                          )
   LAKEWAY PUBLISHERS, INC.                               )       Case No. 2:19-bk-51163-MPP
                                                          )       Chapter 11
          Debtor.                                         )
                                                          )


                INTERIM ORDER ALLOWING USE OF CASH COLLATERAL
                      AND GRANTING ADEQUATE PROTECTION


          After a hearing held on July 2, 2019, on Pinnacle Bank’s Motion to Prohibit or Condition

   the Use of Cash Collateral and for Adequate Protection and the Exhibits attached thereto

   (hereinafter the “Motion”) [Doc. 36], and on the Debtor’s Motion to Use Cash Collateral [Doc.

   10], the Court finds that the Debtor requires the use of cash collateral encumbered pre-petition,

   that the Debtor shall be entitled to use cash collateral and that Pinnacle Bank is entitled to Adequate

   Protection pursuant to 11 U.S.C. §§361 and 363; it is, accordingly, ORDERED as follows:

          1.      Cash Collateral Authorization.

                                                     1
Case 2:19-bk-51163-MPP          Doc 191 Filed 08/29/19 Entered 08/29/19 13:21:35               Desc
                                 Main Document Page 2 of 7




        (a)     The Initial Order and the Second Interim [Docs. 29 and 50] are hereby adopted and

 incorporated herein by specific reference thereto, and the Debtor is further authorized to continue

 its use of the Cash Collateral through September 10, 2019 (the “Cash Collateral Period”), solely

 on the terms, for the purposes, and in the amounts set forth in the Budget attached hereto and made

 a part hereof as Exhibit A (as modified and as it may be extended from time to time in accordance

 with this Interim Order, the “Budget”). In furtherance of the Debtor’s authorization to use the

 Cash Collateral subject to the limitations contained in the Budget and this Interim Order, the

 Debtor shall not in any event be authorized to use Cash Collateral in excess of 110% of the

 aggregate amount shown on the Budget during the Cash Collateral Period.

        (b)     Unless sooner terminated in accordance with the terms of this Interim Order, the

 Debtor’s right to use the Cash Collateral shall terminate (“Termination”) at 5:00 p.m. on

 September 10, 2019. Upon Termination, the Debtor shall immediately cease using the Cash

 Collateral; however, nothing herein shall be deemed a waiver of (i) the Debtor’s right to seek

 authority to continue its use of the Cash Collateral beyond Termination, in accordance with §§ 361

 and 363 of the Bankruptcy Code, or (ii) the right of any creditor to object thereto.

        2.      Adequate Protection. In consideration of the Debtor’s use of the Collateral and

 Cash Collateral in accordance with the Budget and the other terms and provisions of this Interim

 Order, Pinnacle is granted the following “adequate protection” pursuant to Section 361 of the

 Bankruptcy Code (collectively the “Adequate Protection”) in consideration for the use of their

 Collateral as described in the Motion and Cash Collateral from and after the Petition Date,

 including any diminution in the value thereof:

        (a)     Pinnacle Bank is hereby granted a replacement lien (the “Adequate Protection


                                                  2
Case 2:19-bk-51163-MPP          Doc 191 Filed 08/29/19 Entered 08/29/19 13:21:35                  Desc
                                 Main Document Page 3 of 7




 Lien”) which shall attach to the same extent and with the same priority as it existed prior to the

 Petition Date, and to the extent of any diminution in value of the Collateral and Cash Collateral,

 in all of the Debtor’s post-petition assets of the same kind and description as the Collateral (“Post-

 Petition Collateral”). The Adequate Protection Lien shall be supplemental to the security interest

 which Pinnacle Bank possesses pursuant to its loan documents as described in and attached to the

 Motion, it being the intent of the parties to grant Pinnacle Bank a continuous and uninterrupted

 lien pursuant to 11 U.S.C. § 552 in the Pre- and Post-Petition Collateral.

        (b)     The Adequate Protection Lien granted pursuant to this Interim Order shall

 constitute valid and duly perfected security interest and lien and Pinnacle shall not be required to

 file or serve financing statements, notices of lien or similar instruments which otherwise may be

 required under federal or state law in any jurisdiction, or take any action, including taking

 possession, to validate and perfect such security interests and liens; and the failure by the Debtor

 to take any action or execute any documentation relating to the Adequate Protection Lien shall in

 no way affect the validity, perfection, or priority of such replacement lien.

        (c)     The Adequate Protection Lien shall continue in full force and effect until Pinnacle

 Bank receives payment in full of their allowed secured claims to the extent authorized by the Court

 pursuant to § 506(b) of the Bankruptcy Court, and as further may be allowed by such section any

 such interest, fees, costs, and expenses, including reasonable attorneys’ fees, whether currently

 existing or hereafter accrued and incurred, as provided for by the applicable loan documents.

        (d)     The Debtor shall pay to Pinnacle Bank $22,500.00 per month as additional adequate

 protection for the use of Pinnacle Bank’s Collateral through the Cash Collateral Period, beginning

 on July 10, 2019, and continuing from month to month on the 10th day of each month during the


                                                   3
Case 2:19-bk-51163-MPP           Doc 191 Filed 08/29/19 Entered 08/29/19 13:21:35             Desc
                                  Main Document Page 4 of 7




 term of this Order. Each monthly payment shall be applied to the allowed secured claim of

 Pinnacle Bank. Any party in interest objecting to the monthly payment to Pinnacle Bank must

 file a written objection with the Court by no later than July 26, 2019. Upon receipt of a timely-

 filed, written objection, the Court will hold a hearing to determine the necessity of such monthly

 payment on July 30, 2019 at 10:00 a.m. in the Bankruptcy Courtroom, Second Floor, James H.

 Quillen U.S. Courthouse located at 220 West Depot Street, Greeneville, TN 37743.

        3.      Insurance. The Debtor shall maintain all necessary insurance (including, without

 limitation, fire, hazard, comprehensive, public liability, and workmen’s compensation) for its

 business and assets including, but not limited to, the Collateral and Post-Petition Collateral, in

 accordance with the obligations under the loan documents attached to the Motion and as may be

 required under any applicable operating guidelines of the United States Trustee, naming Pinnacle

 Bank as loss payee, mortgagee and additional insureds with respect thereto, as the case may be.

        4.      Termination of Cash Collateral Usage. Upon Termination, the Debtor shall be

 prohibited from using the Cash Collateral, absent further order of this Court.

        5.      Without Prejudice. This Interim Order is without prejudice to any subsequent

 request by a party in interest for modified adequate protection or restrictions on use of Cash

 Collateral; or any other right or remedy which may be available to Pinnacle Bank.

        6.      Miscellaneous.

        (a)     The provisions of this Interim Order, and any actions taken pursuant hereto, shall

 survive entry of any order which may be entered (a) confirming any plan of reorganization in the

 Chapter 11 Case, (b) converting the Chapter 11 Case to a Chapter 7 case, or (c) dismissing the

 Chapter 11 Case, and the terms and provisions of this Interim Order as well as the Adequate


                                                  4
Case 2:19-bk-51163-MPP          Doc 191 Filed 08/29/19 Entered 08/29/19 13:21:35               Desc
                                 Main Document Page 5 of 7




 Protection and the Adequate Protection Lien, granted pursuant to this Interim Order shall continue

 in full force and effect notwithstanding the entry of such order.

        (b)     The Debtor is authorized to perform all acts that are deemed reasonably necessary

 by the Debtor to effectuate the terms and conditions of this Interim Order.

        7.      Interim Basis of Order.        That the terms and provisions of this Interim Order

 are on an interim basis and neither the Debtor nor Pinnacle Bank shall be prejudiced by the terms

 and provisions of this Order with respect to any Plan submitted by the Debtor or the Bank in this

 Proceeding.

        8.      Reservation of Rights. Any and all issues pertaining to the extent, validity, and

 priority of the pre-petition and post-petition security interests and liens of Pinnacle Bank are

 reserved pending further orders of the Court; further, Pinnacle Bank's right to request additional

 adequate protection or to take other action authorized by the Bankruptcy Code to protect its

 interests are also reserved.

        9.      Trustee’s Fees and Monthly Operating Reports. That the Debtor shall timely pay

 fees to the United States Trustee and shall timely file and serve copies of the Monthly Operating

 Reports as required by Federal Rule of Bankruptcy Procedure 2015.3(a).        Upon Debtor's failure

 to comply with any of the terms of this Order, the U.S. Trustee may file a Certificate of Non-

 Compliance and the case will be dismissed or converted upon notice and hearing.

        10.     Final Hearing. That a final hearing on the approval of the Motion is scheduled for

 September 10, 2019, at 9:00 a.m. in the Bankruptcy Courtroom, Second Floor, James H. Quillen

 U.S. Courthouse located at 220 West Depot Street, Greeneville, TN 37743. The Debtor shall

 serve this Interim Order (which shall constitute adequate notice of the Final Hearing) within three


                                                  5
Case 2:19-bk-51163-MPP          Doc 191 Filed 08/29/19 Entered 08/29/19 13:21:35              Desc
                                 Main Document Page 6 of 7




 business days from the date of entry of this Interim Order pursuant to Bankruptcy Rule

 4001(b)(1)(C), plus any other party that has filed a request for notices with the Court and to the

 Office of the United States Trustee. Any party in interest objecting to the relief sought in the

 Motion shall submit any objection in writing no later than September 6, 2019.

        11.     Continued Hearing Date.        That the hearing on the Motion is continued to

 September 10, 2019 at 9:00 a.m. in the Bankruptcy Courtroom, Second Floor, James H. Quillen

 U.S. Courthouse located at 220 West Depot Street, Greeneville, TN 37743.          This Order shall

 remain effective until the entry of the Order arising out of the adjourned hearing.



                                                 ###



 APPROVED FOR ENTRY:


 WINCHESTER, SELLERS,
 FOSTER & STEELE, P.C.

   /s/Walter N. Winchester
 Walter N. Winchester, TN BPR# 014530
 P.O. Box 2428
 Knoxville, TN 37901-2428
 (865) 637-1980
 wwinchester@wsfs-law.com
 Attorneys for Pinnacle Bank

 /s/ Ryan E. Jarrard
 Ryan E. Jarrard, TN BPR #024525
 2121 First Tennessee Plaza
 Knoxville, TN 37929-9711
 (865) 524-1873
 rej@qcflaw.com
 Attorney for the Debtor in Possession


                                                  6
Case 2:19-bk-51163-MPP       Doc 191 Filed 08/29/19 Entered 08/29/19 13:21:35   Desc
                              Main Document Page 7 of 7




 /s/Tiffany A. DiIorio
 Tiffany A. DiIorio, Florida Bar #0719706
 US Department of Justice
 Office of the US Trustee
 800 Market Street, Ste 114
 Knoxville, TN 37902
 (865) 545-4754
 tiffany.diiorio@usdoj.gov




                                            7
